Name: 2002/647/EC: Council Decision of 12 July 2002 adopting the rules of procedure of the European Development Fund Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety;  cooperation policy
 Date Published: 2002-08-08

 Avis juridique important|32002D06472002/647/EC: Council Decision of 12 July 2002 adopting the rules of procedure of the European Development Fund Committee Official Journal L 212 , 08/08/2002 P. 0008 - 0012Council Decisionof 12 July 2002adopting the rules of procedure of the European Development Fund Committee(2002/647/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000(1),Having regard to the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the Financing and Administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies(2), signed in Brussels on 18 September 2000, and in particular Article 21(2) thereof,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(3) ("Overseas Association Decision"),Having regard to the proposal from the Commission,HAS DECIDED AS FOLLOWS:Article 1The rules of procedure of the European Development Fund Committee, as set out in the Annex, are hereby adopted.Article 2Until the entry into force of the Internal Agreement the rules of procedure of the European Development Fund Committee shall apply only to the programming needs referred to in points 1 and 2 of Article 1 of Decision 2000/770/EC of the Representatives of the Governments of the Member States, meeting within the Council, of 3 October 2000(4), and, in respect of the OCT, in Article 20 of Decision 2001/822/EC.Article 3This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 12 July 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 317, 15.12.2000, p. 3.(2) OJ L 317, 15.12.2000, p. 355.(3) OJ L 314, 30.11.2001, p. 1.(4) OJ L 317, 15.12.2000, p. 354.ANNEXRULES OF PROCEDURE OF THE EUROPEAN DEVELOPMENT FUND COMMITTEEArticle 1CompositionThe European Development Fund Committee, hereinafter referred to as the "Committee", shall comprise the delegations of the Member States, hereinafter referred to as "delegations", and shall be chaired by a representative of the Commission.A representative of the European Investment Bank shall take part in the Committee's proceedings.A representative of the General Secretariat of the Council shall attend the meetings as an observer.Article 2Referral to the Committee1. A referral shall be made to the Committee in the cases and according to the procedures laid down in the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the Financing and Administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies(1), signed in Brussels on 18 September 2000 (hereinafter referred to as the "Internal Agreement") and, where appropriate, in Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision")(2). In respect of the responsibilities conferred upon it by the Decision, the Committee shall be referred to as the "EDF-OCT Committee".2. In addition to the referral cases provided for in paragraph 1:(a) at each meeting the Commission shall submit to the Committee a list of the decisions taken in the preceding period on the basis of Article 24(2)(b), Article 24(3), Article 24(4) and the first indent of Article 25(3) of the Internal Agreement;(b) the Committee shall be informed as soon as possible of delays or difficulties in the implementation of projects or action programmes which could result in significant additional commitments or substantive changes likely to entail compulsory referral under the provisions of the Internal Agreement.Article 3Convening a meeting1. The Committee shall be convened by its Chair, acting on his/her own initiative or at the request of a Member State.2. Joint meetings of the Committee with other committees may be convened to discuss issues of common interest coming within their respective areas of responsibility.Article 4Agenda1. The Chair shall draw up the draft agenda and submit it to the Committee.2. The agenda shall make a distinction between:- proposed measures about which the Committee is asked to give an opinion under the terms of the Internal Agreement,- other issues put to the Committee under the terms of the Internal Agreement.3. Any delegation may request the inclusion of an item on the agenda of meetings of the Committee. Relevant information on these items may be given orally.4. The agenda shall include approval of the minutes of the previous meeting.Article 5Documentation to be sent to Committee members1. The Chair shall send the invitation to the meeting, the draft agenda and proposed measures about which the Committee's opinion is required and any other working documents to the Committee members via the secretariat in the official languages of the Community, as a general rule no later than 15 working days before the date of the meeting.2. In urgent cases, and where the measures to be adopted must be applied immediately, the Chair may, at the request of a Committee member or on his/her own initiative, shorten the period laid down in paragraph 1 to six working days before the date of the meeting.3. By way of exception, in duly substantiated cases of extreme urgency (e.g. serious economic, social and political circumstances, natural disasters suffered by the recipient country or other circumstances requiring a very rapid reaction), the Chair may depart from the periods laid down in paragraphs 1 and 2.4. In the case of proposals to be submitted to the Committee by oral procedure under the Internal Agreement, delegations should notify the secretariat of the Committee in writing at least three working days before the date of the meeting of:- those items to which they can already give their assent in principle and that they propose including as A items (with or without comments or requests for further information) on the agenda referred to in Article 4(1), and- those which they think need discussion and propose entering as B items.Delegations shall also formulate any comments and requests for further information in writing and within the same time limit.The Commission shall provide further information and respond to any comments, wherever possible in writing and before the meeting of the Committee.Article 6Opinion of the Committee1. The Committee shall give its opinion in the cases and according to the procedures provided for in the Internal Agreement. Where a matter is put to the Committee for its opinion, it shall be discussed under the conditions and according to the procedure set out respectively in Articles 21 and 27 of the Internal Agreement.2. When the oral procedure is used, and a substantive change is made or new factual elements are added to the draft measures during the meeting, the Chair, on his/her own initiative or at the request of a Member State, may postpone the vote on a particular agenda item until the end of the meeting or a later meeting.3. If, in the situation described in paragraph 2, the Chair does not decide to postpone the vote as requested by a delegation, that delegation may enter a reservation which should be withdrawn within a maximum of three working days starting from the day following the meeting. The Committee's opinion shall be recorded as definitive upon expiry of this period. The Commission shall inform Member States of the definitive position adopted by the Member State whose delegation entered a reservation in the Committee.Article 7Representation and quorum1. Each Member State delegation is considered to be one Committee member. Each Member State shall decide the composition of its delegation and shall inform the Chair thereof.With the Chair's approval, delegations may be accompanied by non-governmental experts, at the expense of the Member State concerned.2. A Member State delegation may, if necessary, represent a maximum of one other Member State. The Chair of the Committee shall be notified in writing by the delegation which is represented.3. The quorum required for the deliberations of the Committee to be valid is that permitting a majority opinion to be issued in accordance with the Internal Agreement.Article 8Admission of third parties1. The Chair may decide to hear experts on specific points, at the request of a member or on his/her own initiative.2. These experts and those mentioned in Article 7(1) shall not be present or take part when the Committee moves to a vote.Article 9Written procedure1. Where proposed measures are subject to a written procedure, delegations have 15 working days from the sending of the proposals to adopt a position. Any Committee member who does not express his/her opposition or intention to abstain before the deadline laid down in the letter is considered to have given his/her tacit agreement to the proposal.In cases of urgency or extreme urgency, the deadlines laid down in Article 5(2) and (3) shall apply. The case of extreme urgency must be duly substantiated and the agreement of delegations shall only be established if it has been expressly notified.2. However, if a Committee member requests that the draft measures be considered in the course of a meeting of the Committee, the written procedure shall thereby terminate; the proposed measures shall be carried over to the next meeting of the Committee.Article 10Secretarial supportSecretarial services for the Committee shall be provided by the Commission.Article 11Minutes and summary report of the meetingsThe minutes of each meeting shall be drawn up under the auspices of the Chair and shall contain the opinions expressed on the proposed measures and the positions expressed during the meeting. The minutes shall be sent to the members of the Committee within 15 working days.The Committee members shall send any written comments they may have on the minutes to the Chair. The Committee shall be informed of this; if there are any disagreements, the proposed amendment shall be discussed by the Committee. If the disagreement persists, the proposed amendment shall be annexed to the minutes.Article 12Attendance list1. At each meeting, the Chair shall draw up an attendance list specifying the authorities or bodies to which the participants belong.2. Members of delegations who do not belong to a particular authority or organisation of a Member State must sign a declaration stating that their participation does not raise any conflict of interest.In the event of such a conflict of interest, the member concerned must withdraw whilst the relevant agenda items are being dealt with, at the request of the Chair.Article 13Correspondence1. Correspondence relating to the Committee shall be addressed to the Commission, for the attention of the Committee secretariat.2. Correspondence addressed to Committee members by the secretariat shall also be sent to the Permanent Representative of the Member State concerned.3. Save in exceptional circumstances, correspondence between the Commission and Committee members shall be sent in both directions by the computerised means provided for that purpose.Article 14Transparency1. The principles and conditions concerning public access to documents which apply to the Commission shall apply to the EDF-OCT Committee. If such a request is sent to a Member State, it must act in accordance with Article 5 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents(3).2. The proceedings of the Committee shall be confidential for all participants.Article 15Running costs1. The Committee's running costs, including travelling expenses for one participant per Member State, shall be borne by the Commission.If the allocated financial appropriation allows it and within the limits of the latter, the Commission shall cover the travelling expenses of two delegation members who submit a request to this effect.2. The Commission is authorised to refund the accommodation and travelling expenses of experts invited under Article 8(1).3. The Commission shall make available to the Committee the premises and material resources necessary for its work.(1) OJ L 317, 15.12.2000, p. 355.(2) OJ L 314, 30.11.2001, p. 1.(3) OJ L 145, 31.5.2001, p. 43.